Name: 2003/22/EC: Commission Decision of 30 December 2002 for the purchase by the Community of classical swine fever vaccine and the establishment of a Community stock of that vaccine (notified under document number C(2002) 5490)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  production;  means of agricultural production;  marketing
 Date Published: 2003-01-14

 Avis juridique important|32003D00222003/22/EC: Commission Decision of 30 December 2002 for the purchase by the Community of classical swine fever vaccine and the establishment of a Community stock of that vaccine (notified under document number C(2002) 5490) Official Journal L 008 , 14/01/2003 P. 0040 - 0040Commission Decisionof 30 December 2002for the purchase by the Community of classical swine fever vaccine and the establishment of a Community stock of that vaccine(notified under document number C(2002) 5490)(2003/22/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 6(2) and Article 8(2) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and in particular Article 18(2) thereof,Whereas:(1) Classical swine fever is a threat for domestic and feral pigs in the Community.(2) Outbreaks of classical swine fever in domestic pig holdings can lead to very serious consequences and economic losses in the Community, in particular if they occur in areas with a high density of pigs.(3) The rules for applying emergency vaccination in pig holdings are laid down in Directive 2001/89/EC.(4) Pursuant to Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever(4), no suitable discriminatory tests are available to distinguish vaccinated pigs from pigs naturally infected with classical swine fever virus. Therefore, at present the successful use of marker vaccines against that disease cannot be envisaged in case of emergency vaccination.(5) It is appropriate to purchase an adequate number of doses of live attenuated classical swine fever vaccine and to make arrangements for keeping it in stock and making it rapidly available in case of an emergency vaccination of domestic pigs.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The Community shall purchase as soon as possible 1000000 doses of live attenuated classical swine fever vaccine.2. The Community shall make arrangements for the storage and distribution of the vaccine referred to in paragraph 1.Article 2The maximum cost of the measures referred to in Article 1 shall not exceed EUR 300000.Article 3The measures provided for in Article 1(2) shall be carried out by the Commission in cooperation with the supplier designated by call for tender.Article 41. The Commission shall conclude contracts for the measures provided for in Articles 1 and 3 without delay.2. The Director General of the Directorate General for Health and Consumer Protection shall be authorised to sign the contracts provided for in paragraph 1 on behalf of the European Commission.Article 5This Decision is addressed to the Member States.Done at Brussels, 30 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 39, 9.2.2002, p. 71.